t c memo united_states tax_court sally-ann nash petitioner v commissioner of internal revenue respondent docket no filed date sally-ann nash pro_se fred fe green jr for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner's federal_income_tax for in the amount of dollar_figure an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure and an addition_to_tax pursuant to sec_6654 in the amount of dollar_figure the issues for decision are whether petitioner has proved any error in respondent's determinations in the statutory_notice_of_deficiency and whether we should sua sponte impose a penalty on petitioner pursuant to sec_6673 no stipulations of fact were filed in this case petitioner resided in carson city nevada on the date the petition was filed petitioner worked as an appraiser during respondent determined that the following entities paid petitioner the following amounts for her appraisal services during real_estate appraisers office dollar_figure first nationwide mortgage corp coast federal bank big_number first nationwide bank big_number total big_number petitioner does not deny having received moneys from the above- mentioned entities for services performed during petitioner did not file a federal_income_tax return for her taxable_year ina statutory_notice_of_deficiency respondent determined that petitioner received and failed to report nonemployee compensation during in the amount of dollar_figure which is includable in her gross_income and subject_to self-employment taxes respondent also determined that petitioner is liable for the sec_6651 addition_to_tax for failing to file her return and the sec_6654 a addition_to_tax for failing to make estimated_tax payments during based on the record we find that petitioner has failed to prove any error in respondent's determinations see rule a petitioner submitted no evidence of the allegedly deductible items which she contends respondent failed to take into account in determining her tax_liability in addition her selective research of the tax laws failed to reveal that her alleged lack of taxable_income does not relieve her from filing a return petitioner was required to file a return for because her gross_income exceeded the sec_6012 a a threshold we will not address any of petitioner's other objections to her liability for federal income taxes as they consist primarily of classic discredited and rejected tax_protester arguments as was stated by the court_of_appeals for the fifth circuit we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir q4e- we hold that respondent's determinations of a deficiency in petitioner's federal_income_tax for and additions to tax for pursuant to sec_6651 and a are sustained the second issue for decision is whether we should sua sponte impose a penalty on petitioner pursuant to sec_6673 a whenever it appears to this court that proceedings before it have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court in its discretion may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure see sec_6673 a and b a position maintained by a taxpayer in the tax_court is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner made numerous frivolous arguments in her trial memorandum and at trial she has caused this court to waste its limited resources on her erroneous views of the tax law while the resolution of other taxpayers' bona_fide controversies with respondent were delayed on the other hand despite the lack of any merit in petitioner's arguments respondent failed to make a motion to dismiss this case and proceeded to trial respondent also failed to make any motion for a penalty under sec_6673 - - we will impose a sec_6673 penalty on petitioner in the amount of dollar_figure to reflect the foregoing decision will be entered for respondent
